Bell, J.
The defendants in error, recovered judgment in the court below, against the plaintiff in error. The judgment was by default, and was rendered for twenty-one dollars and eighty-seven cents less than was due upon the note sued on. The appellees move this court to reform the judgment, and to render the judgment which the court below ought to have rendered, and also to award damages for the delay.
It is the duty of parties to see that the judgments in the District Court are rendered properly. If, through inadvertence, a judgment is rendered for an improper amount, the court below can correct the judgment, upon motion, in term time.
We are not willing to encourage negligence, by having it understood that we will correct errors in this court, and award damages, notwithstanding there may be errors to correct. As it is impossible to establish a general rule, for all cases like the present, that would be satisfactory to ourselves, and equitable in its operation, we will reserve to ourselves the discretion, *200either to affirm with damages, without reforming, or to reform without awarding damages. Rut we will not correct errors that ordinary diligence would have prevented, and also award damages. In this case we will affirm the judgment of the court below, with damages.
Affirmed with damages.